Citation Nr: 0922800	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals, status post duodenal ulcer 
with post-operative subtotal gastrectomy and dumping 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 40 percent for service-connected residuals, status 
post duodenal ulcer with post-operative subtotal gastrectomy 
and dumping syndrome.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since May 23, 2006, the date of the Veteran's claim, his 
service-connected residuals, status post duodenal ulcer with 
post-operative subtotal gastrectomy and dumping syndrome, 
have not been manifested by severe symptoms associated with 
circulatory disturbance after meals, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.  As well, the 
objective medical evidence does not show symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health


CONCLUSION OF LAW

Since May 23, 2006, the date of the Veteran's claim, the 
criteria for a disability rating in excess of 40 percent for 
service-connected residuals, status post duodenal ulcer with 
post-operative subtotal gastrectomy and dumping syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.113, 
4.114, DCs (Diagnostic Codes) 7308, 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Regarding the evidence and information necessary to 
substantiate a veteran's claim of entitlement to an increased 
rating, the Board notes that section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a July 
2006 VCAA letter, sent prior to the initial unfavorable AOJ 
decision issued in September 2006, advised the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for an increased rating, he 
was sent a letter in December 2008 that complied with the 
requirements articulated in Vazquez- Flores, supra.  Also, 
the July 2006 letter as well as a December 2008 letter 
informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  While the 
December 2008 letter was issued after the rating decision in 
September 2006, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a Statement of the Case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the December 2008 VCAA letter was issued, 
the Veteran's increased rating claim was readjudicated by the 
March 2009 Supplemental Statement of the Case.  Therefore, 
any defect with respect to the timing of the VCAA notice has 
been cured and the Board finds that VA has fully complied 
with its duty to notify.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and available private treatment records have been 
obtained and considered.  Additionally, the Veteran was 
provided with a VA examination in July 2006 in order to 
adjudicate his increased rating claim.  The Veteran's 
representative, in an April 2009 Statement of Accredited 
Representative in Appealed Case (VA Form 646), asserted that 
a VA examination of record, dated in May 2008, was inadequate 
for rating purposes.  The Board notes, however, that the May 
2008 VA examination was undertaken for the purpose of 
evaluating a disability not on appeal, and thus, did not 
address the Veteran's service-connected residuals, status 
post duodenal ulcer with post-operative subtotal gastrectomy 
and dumping syndrome.  Neither the Veteran nor his 
representative have argued that the VA examination, dated in 
July 2006, undertaken for the purpose of evaluating the 
disability on appeal is inadequate for rating purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Veteran asserts, in his October 2006 Notice of 
Disagreement (NOD) and January 2007 Substantive Appeal, that 
he is entitled to a disability rating in excess of 40 percent 
for service-connected connected residuals, status post 
duodenal ulcer with post-operative subtotal gastrectomy and 
dumping syndrome because he experiences sweating, weakness, 
diarrhea, nausea, fainting, and hypoglycemia.  

The RO has rated the Veteran's residuals, status post 
duodenal ulcer with post-operative subtotal gastrectomy and 
dumping syndrome as 40 percent disabling, effective August 
12, 1993, under Diagnostic Code (DC) 7308, which contemplates 
postgastrectomy syndromes.  38 C.F.R. § 4.114, DC 7308 
(2008).

DC 7308 provides a disability rating of 20 percent for mild 
symptoms; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A disability rating of 40 percent is 
warranted for moderate symptoms; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 
maximum disability rating of 60 percent is warranted for 
severe symptoms; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, DC 7308.

In considering other applicable diagnostic codes, the Veteran 
has been diagnosed with gastroesophageal reflux disease 
(GERD), normally rated under DC 7346 for hiatal hernias.  38 
C.F.R. § 4.114, DC 7346 (2008).

DC 7346 provides a 10 percent disability rating where the 
disability was manifested by two or more of the symptoms for 
the 30 percent rating of less severity.  A 30 percent rating 
is warranted where the disability is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.

The Veteran has not been diagnosed with any other current 
condition as to the upper digestive system, specifically 
stricture, spasm, or diverticulum of the esophagus, 
contemplated by DCs 7203 to 7205; ulcers, gastric, duodenal, 
or marginal, contemplated by DCs 7304 to 7306; hypertrophic 
or atrophic gastritis, contemplated by DC 7307; or stenosis 
or injury of the stomach, contemplated by DCs 7309 and 7310.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  38 
C.F.R. § 4.114, DCs 7203 to 7205, 7304 to 7307, 7309, 7310 
(2008).

The Board notes that the Veteran is separately service-
connected for residuals, status post herniorrharpy, right.  

Private treatment records dated in August 2005 indicate that 
the Veteran presented at 163 pounds and reported that his 
appetite was good and that he was able to maintain his 
weight.  The Veteran denied nausea, vomiting, abdominal pain, 
and diarrhea.  The Veteran was diagnosed with GERD, subtotal 
gastrectomy with Billroth secondary to ulcer disease years 
ago, irritable bowel syndrome, and diverticulosis.

Private treatment records dated in December 2005 indicate 
that the Veteran complained of lower abdominal pain.  The 
Veteran denied any weight loss and was referred for a 
colonoscopy.

VA treatment records dated in December 2005 indicate that 
while undergoing treatment for PTSD, the Veteran complained 
of daily nausea, without vomiting.
Report of VA examination dated in July 2006 indicates that 
the Veteran complained that the symptoms related to his 
dumping syndrome are more and more frequent.  The Veteran 
reported that his symptoms, to include weakness, cold 
perspiration, and fainting, used to occur approximately one 
hour after eating, but that his symptoms currently occur 
without a pattern.  The Veteran reported that when he feels 
weak he has to lie down, and that he thinks he experiences a 
drop in blood sugar.  The Veteran reported that he has not 
checked his blood sugar and denied any history of diabetes 
mellitus.  The Veteran reported that he has very little 
control over his bowels and has to remain near a toilet; 
however, the Veteran reported that he has had very few 
accidents and does not wear pads.  The Veteran reported that 
he cannot regurgitate due to his vagotomy, and that he has to 
wait for his bowel movements to relieve his symptoms of 
nausea.  The Veteran complained of abdominal pain and a 
bloated sensation.  Physical examination revealed that the 
Veteran weighed 164.5 pounds.  The examiner noted that the 
Veteran did not appear to be in acute distress.  Results of 
the Veteran's blood tests indicated that his glucose was 
normal and that there was no evidence of anemia.  The Veteran 
was diagnosed with status post subtotal gastrectomy with 
post-gastrectomy syndrome with chronic gastrointestinal 
symptoms.  

Private treatment records dated in July 2007 indicate that 
the Veteran presented at 158 pounds and complained of lower 
abdominal pain.  The Veteran denied diarrhea.  It appears 
that lab results were silent for hypoglycemia or anemia, and 
the Veteran was diagnosed with an incisional hernia.  

VA treatment records dated in December 2007 indicate that the 
Veteran presented for general health maintenance.  At that 
time, the Veteran was advised to maintain a low sodium, low 
carbohydrate eating pattern, and was advised to exercise as 
tolerated.  Weight loss was discussed with the Veteran.  

VA treatment records dated in June 2008 indicate that the 
Veteran complained of stomach pain with nausea, frequent 
diarrhea, decreased appetite, and a three-pound weight loss 
over the past two weeks.  The Veteran denied any bowel 
changes and digestion problems.  It appears that lab results 
were silent for hypoglycemia or anemia, and the Veteran was 
diagnosed with gastroenteritis and anorexia related to the 
gastroenteritis.  

VA treatment records dated in October 2008 indicate that the 
Veteran complained of persistent nausea and anorexia.  The 
Veteran weighed 165.5 pounds, appeared well-developed, denied 
any bowel changes or digestion problems, and reported that he 
eats a regular diet.  The Veteran was diagnosed with 
persistent nausea and anorexia, and advised to follow a low-
fat, low-cholesterol, high-fiber diet, and monitor his 
portion size and number of servings.    

VA treatment records dated from May 2007 to February 2009 
indicate that the Veteran's weight ranged from 157 to 165 
pounds.

As discussed above, DC 7308 contemplates postgastrectomy 
syndromes and provides a maximum disability rating of 60 
percent for severe symptoms; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, DC 7308.

Also, as discussed above, DC 7346 contemplates hiatal hernia 
and is usually used to evaluate GERD, and provides a maximum 
disability rating of 60 percent for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.

The Board notes that there is no medical evidence of record 
that describes the Veteran's symptomology related to his 
service-connected residuals, status post duodenal ulcer with 
post-operative subtotal gastrectomy and dumping syndrome as 
he did at the time of his July 2006 VA examination, November 
2006 NOD and January 2007 Substantive Appeal.  

The Veteran, in his NOD and Substantive Appeal asserted that 
he experiences weakness, fainting, and hypoglycemia.  It 
appears to the Board that the Veteran asserts that his 
weakness and fainting are symptoms of claimed hypoglycemia.  
At the time of his July 2006 VA examination, the Veteran 
reported that he experiences weakness and fainting and 
thought that he experiences a drop in blood sugar.  The Board 
notes, however, that there is no evidence that during 
instances of VA or private treatment, the Veteran has 
reported such symptoms.  Significantly, at the time of the 
July 2006 VA examination, the examiner did not diagnose the 
Veteran with hypoglycemia subsequent to the Veteran's 
reported symptoms of weakness and fainting and blood test 
results indicating a normal glucose level.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced and that he may offer 
testimony as to his symptoms of weakness and fainting, as lay 
testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, to the extent that the Veteran may 
intend such description of symptoms to associate the same 
with a specific condition, in this case, hypoglycemia, his 
opinion is not probative.  A layperson is generally incapable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

While the medical evidence of record indicates that the 
Veteran experiences nausea and diarrhea, and the Veteran has 
offered statements indicating that he experiences sweating, 
the Veteran has not been treated for, or diagnosed with, 
circulatory disturbances after meals, hypoglycemic symptoms, 
or weight loss with malnutrition and anemia.  Significantly, 
the Veteran's VA treatment records indicate that the Veteran 
has been counseled as to portion control, serving size 
control, exercise, and a low-fat, low-carbohydrate diet as a 
method of weight control.  

Because there is no medical evidence of record that there are 
any circulatory disturbances after meals, hypoglycemic 
symptoms, or weight loss with malnutrition and anemia, the 
Veteran's service-connected residuals, status post duodenal 
ulcer with post-operative subtotal gastrectomy and dumping 
syndrome, do not more nearly approximate the symptoms 
contemplated by DC 7308 to warrant a 60 percent disability 
rating.  Thus, DC 7308 may not serve as a basis for a rating 
in excess of 40 percent for the Veteran's service-connected 
disability.

As to whether DC 7346 may serve as a basis for a rating in 
excess of 40 percent for the Veteran's disability, the Board 
finds that it does not.  While the medical evidence of record 
indicates that the Veteran experiences occasional lower 
abdominal pain and general abdominal pain, he has not 
complained of vomiting, and has not been shown to demonstrate 
material weight loss, and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, as is required by DC 7346 for a 60 
percent disability rating.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's service-connected residuals, status 
post duodenal ulcer with post-operative subtotal gastrectomy 
and dumping syndrome have not warranted a disability rating 
in excess of 40 percent.  As the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 40 percent for service-connected 
residuals, status post duodenal ulcer with post-operative 
subtotal gastrectomy and dumping syndrome, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for service-
connected residuals, status post duodenal ulcer with post-
operative subtotal gastrectomy and dumping syndrome, is 
denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


